Case: 15-30247      Document: 00513296644         Page: 1    Date Filed: 12/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 15-30247
                                                                                   FILED
                                                                            December 7, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT D. HARRELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CR-190-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Robert D. Harrell, federal prisoner # 29484-034, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of his sentence
for conspiracy to distribute a controlled substance. Harrell contends that he
was eligible for a reduction pursuant to Amendment 782 to the Sentencing
Guidelines and that all of the relevant 18 U.S.C. § 3553(a) sentencing factors
clearly weighed in favor of a sentence reduction.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30247    Document: 00513296644      Page: 2   Date Filed: 12/07/2015


                                No. 15-30247

      The district court had before it Harrell’s arguments supporting a
sentence reduction; the original and reduced guidelines range; Harrell’s
inmate discipline record and education record; and the presentence report from
Harrell’s original sentencing. Harrell’s original within-guidelines sentence of
168 months of imprisonment was above the amended guidelines range of 120
to 135 months of imprisonment. The district court denied the motion after
considering the § 3553(a) sentencing factors, the threat Harrell would pose to
the community if granted a reduction, and his post-conviction conduct. While
the district court did not discuss the § 3553(a) factors, the arguments were
presented to the district court, and “we can assume that it considered them.”
United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009) (internal quotation
marks and citation omitted).
      Harrell argues that the district court’s decision was based on a clearly
erroneous assessment of the evidence because the relevant sentencing factors
weigh in favor of a reduction. However, the court’s findings are supported by
the record. See United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011)
(per curiam). Moreover, the district court was under no obligation to reduce
Harrell’s sentence. Evans, 587 F.3d at 673. Harrell has failed to demonstrate
that the district court abused its discretion by denying the motion. See United
States v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010); United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                      2